Citation Nr: 1757395	
Decision Date: 12/12/17    Archive Date: 12/20/17

DOCKET NO.  13-03 224A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent from May 3, 2011 to November 19, 2012 and in excess of 50 percent from November 20, 2012 to June 11, 2016 for posttraumatic stress disorder (PTSD).  

2.  Entitlement to total disability based upon individual unemployability (TDIU) before June 12, 2016.  


REPRESENTATION

Veteran represented by:	David Anaise, Attorney


ATTORNEY FOR THE BOARD

Russell Veldenz, Counsel


INTRODUCTION

The Veteran served on active duty from November 1962 to November 1969.  He was awarded the Bronze Star Medal, among other decorations.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a July 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran originally requested a hearing before the Board; however, he subsequently withdrew that request through his attorney.  38 C.F.R. § 20.704(e) (2017).  

During the pendency of the appeal, in a rating decision in December 2012, the RO increased the rating for PTSD from 10 percent to 30 percent, effective May 2011 and from 30 percent to 50 percent effective November 2012.  In a December 2016 rating decision, the RO increased the rating for PTSD from 50 percent to 100 percent effective June 2016.  As the Veteran is now receiving the highest rating possible for PTSD, the period after June 12, 2016 is excluded from the Board's analysis.  For the period from May 2011 to June 2016, the Veteran continued his appeal for a higher rating.  AB v. Brown, 6 Vet. App. 35, 38 (1993). 

In this regard, the Veteran has also claimed TDIU.  A claim for TDIU expressly raised by the Veteran is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability, as part of a claim for increase for the PTSD.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).


FINDINGS OF FACT

1.  At all relevant times, the Veteran's PTSD is shown to be productive of a disability picture that more nearly approximates that of occupational and social impairment with deficiencies in most areas.  

2.  Since May 3, 2011, the Veteran's service-connected disabilities, consistent with his education and occupational experience, precluded him from securing or following a substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 70 percent, but no higher, for PTSD, have been met from May 3, 2011 to June 11, 2016.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2017).

2.  The criteria for a TDIU have been met since May 3, 2011.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Neither the Veteran nor his attorney has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Increased Rating for PTSD

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

The Veteran's PTSD is rated at 30 percent under Diagnostic Code 9411 from the effective date of service connection, May 3, 2011, to November 19, 2012, and at 50 percent from November 20, 2012 to June 11, 2016.  Since June 12, 2016, his PTSD has been rated at 100 percent.  The Veteran, however, contends the severity of his symptoms warrants higher rating at all relevant times before June 12, 2016.  Mental health disabilities, such as the Veteran's PTSD, are rated under the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130.

The criteria for a 30 percent rating are occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  Id.

The criteria for a 50 percent rating are occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks (more than once a week); difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id. 

The criteria for a 70 percent are occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and the inability to establish and maintain effective relationships.  Id. 

The criteria for a 100 percent rating are total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id. 

The symptoms listed in 38 C.F.R. § 4.130 are not intended to constitute an exhaustive list, but rather to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126.

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)).  A GAF score ranging from 61 to 70 indicate some mild symptomatology (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  While the Rating Schedule does indicate that the rating agency must be familiar with the DSM-IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130 (2017).  The Board notes that the regulation governing the establishment of service connection for PTSD was modified effective August 2014; a diagnosis of a mental disorder must now conform to the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, 5th Edition (DSM-5).  This modification does not apply to claims (including the Veteran's claim) certified to the Board before August 4, 2014.  See 79 Fed. Reg. 45093, 45094 (August 4, 2014).  The DSM-5 does not use a GAF score to evaluate patients.

While the GAF score is relevant evidence, the GAF score alone is neither statutorily nor regulatory controlling in rating a psychiatric disorder, rather the rating is determined by the application of the Rating Schedule, 38 C.F.R. Part 4, as explained above. 

Neither the number of symptoms, nor the type of symptoms, nor the GAF score controls in determining whether the criteria for the next higher rating have been met.  It is the effect of the symptoms, rather than the presence of symptoms, pertaining to the criteria for the next higher rating, that is determinative.

Ratings are assigned according to the manifestation of particular symptoms. However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Accordingly, the evidence considered in determining the level of impairment from PTSD under 38 C.F.R. § 4.130 is not restricted to the symptoms provided in Diagnostic Code 9411.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment.

In August 2010, the Veteran was evaluated and diagnosed for PTSD. 

The Board acknowledges that the Veteran disputes the accuracy of some of the facts from this initial August 2010 evaluation and other evaluations and VA examinations.  The Board has therefore disregarded those facts the Veteran has identified as inaccurate, but considered the rest of the report as the remaining information appears consistent with the other medical evidence and is not disputed by the Veteran such as discussion of his relationship with his family and his work habits.  

In July 2011, the Veteran received a VA examination.  He reported taking medication and receiving individual therapy for his PTSD.  He believed he has had a good response to therapy as it has made him calmer.  The Veteran reported having a good relationship with most of his siblings and a close relationship with his family.  He has less than a handful of friends with his best friend dying three months earlier.  He has a college degree.  He described himself as a workaholic and therefore did not have any hobbies.  

The Veteran reported the following PTSD symptoms: recurrent and intrusive distressing recollections of the event, including images, thoughts, or perceptions.  He experiences intense psychological distress and physiological reactivity at exposure to internal or external cues that symbolize or resemble an aspect of the traumatic event.  He makes an effort to avoid activities, places, people, thoughts, feelings, or conversations associated with or which arouse recollections of the trauma.  The Veteran had feelings of detachment or estrangement from others.  He also stated he had irritability or anger and hypervigilance symptoms.  

Upon examination, the Veteran was noted to be loud but friendly and cooperative.  He had an appropriate affect with an anxious mood.  He had intact attention, normal memory, and unremarkable thought process and content.  He did not have any delusions, hallucinations, or inappropriate or obsessive behavior.  There were no suicidal or homicidal thoughts and his impulse control was fair to good.  He stated that the worse he does is screaming.  He understood he has a problem. 

In the VA examiner's opinion, the Veteran had minor symptoms of PTSD when he left the military but the symptoms became worse after he retired from his first job.  He is now a self-employed energy consultant and has not lost any time from work due to PTSD.  There is no job impairment as the Veteran has been successful in managing his own business but his socialization and leisure activities have suffered due to his tendency to be cautious with others.  Overall, the VA examiner concluded the PTSD resulted in an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks but with generally satisfactory functioning.  The VA examiner concluded the Veteran had chronic mild PTSD and assigned a GAF of 65.  

Also in July 2011, former employers and co-workers K. T., A. K., and S. K. submitted statements to VA that the Veteran was a work addict but was a no- nonsense loner but clearly suffered from the effects of sleep problems and became easily angry.  He was described as very knowledgeable and effective about building management but he irritated others at work such as tenants, suppliers, contractors, and his superiors.  

In December 2011, the Veteran sought vocational and rehabilitation benefits from VA to become a self-employed building consultant specializing in energy efficiency and environmental air quality.  In the assessment, the VA counselor noted PTSD would result in difficulty with relationships or being civil, and he had a low level of patience.  It also noted he spoke in a loud voice due to his hearing disability which made him seem more confrontational.  The Veteran could be extremely combative and could be volatile during training and employment.  The process included an interview with the Veteran's son who noted that the Veteran burned most of his bridges due to this trait but the Veteran was highly qualified in a specialized field and employers put up with the Veteran's abrasiveness.  Further, the Veteran proposed having the son involved in the business as the son appeared to have a calming effect on the Veteran.

In a November 2012 VA examination, the Veteran reported having been married for 47 years with two children.  He has a close relationship with his family.  He used to travel with his best friend until the friend died the previous year.  His wife's health issues also prevent the Veteran from travelling.  He is retired from real estate asset management but is pursuing a position in environmental and energy solutions.

The VA examiner concluded the Veteran had mild to moderate PTSD, assigning a GAF score of 62.  He also determined that the PTSD resulted in occupational and social impairment with reduced reliability and productivity.  He reported recurrent distressing dreams and acting or feeling as if the traumatic event was reoccurring.  He made efforts to avoid activities, places or people that arouse recollections of the trauma.  The Veteran had markedly diminished interest or participation in significant activities.  He experienced feelings of detachment or estrangement from others.  He had difficulty with his sleep and an exaggerated startle response.  His other symptoms were anxiety, and panic attacks weekly or less.  The examiner did not list any other symptoms attributable to PTSD.  The Veteran was capable of managing his own financial affairs.  

Again, the Veteran has strongly taken issue with the findings and conclusions of the November 2012 VA examination, noting his treating mental health professionals had described his PTSD as moderate to severe, instead of the VA examiner's description of mild to moderate PTSD.  The Veteran disagreed with the finding of occupational and social impairment with reduced reliability and productivity.

In addition, in a December 2015 letter, the Veteran set forth what he believes are additions or corrections to the report of the November 2012 examiner.  The Veteran asserts he reported additional symptoms not reported such as anger and irritability resulting in smashing things.  He also asserted he had efforts to avoid thoughts feelings, or conversations associated with traumas, an inability to recall an important aspect of traumas, a sense of a foreshortened future, irritability and outbursts of anger, hypervigilance, and difficulty concentrating.  The Veteran stated he had general mental health symptoms of depressed mood, anxiety, mild memory loss of recent events, impaired judgment and impulse control (smashing items or walls and doors frequently).  The Veteran noted he had an inability to establish and maintain relationships.

In March 2013, the Veteran reported having violent thoughts as a reaction to his claims issues.  The Veteran was able to articulate numerous reasons he does not wish to act on violent thoughts (e.g., dislikes feeling out of control; is aware of potential consequences to himself and family members) and stated that he is already following appropriate grievance channel.  Further, he had plans to avoid contact with relevant staff/areas, but if unavoidable, he has a support person with him.  The Veteran was very aware of improvements in regulation of anger he has made throughout the course of treatment.  He agreed that having bad thoughts or talking about bad urges is different than acting on them.  The mental health provider concluded the Veteran showed very good insight and judgment with good impulse control as he was able to remain composed despite his anger. 

In April 2013, the Veteran was noted to have intact or within normal limits memory, concentration, attention, comprehension, and speech.  His insight was moderate and his thoughts were linear, goal-directed, and oriented toward reality.  There were no delusions, hallucinations, suicidal ideation, or homicidal ideation.  He was anxiously dysthymic with occasional tearfulness.  The GAF score was 60.   

In May 2013, the Veteran wanted to terminate all care with the VA Medical Center because of his irritation in interacting with the VA system.  

By March 2014, he returned to VA for mental health treatment.  He reported increased irritability/anger arising from difficulty with interacting with the VA system, including destroying a computer and punching a wall in a rage reaction. 

In April 2014, the Veteran was provided another VA examination.  The Veteran had been married for 50 years and praised his wife for tolerating all that went on.  He had a close relationship with his two children.  The Veteran stated his family is his social relations because he did not trust too many people.  He still had plans for an energy consulting business with his son but needed to complete certification.  The Veteran reported PTSD symptoms of: recurrent distressing dreams related to the traumatic events.  He had marked physiological reactions to internal or external cues.  He avoided or made efforts to avoid anything or anyone that symbolized or resembled an aspect of the traumatic events.  He had markedly diminished interest or participation in significant activities, a persistent negative emotional state, and feelings of detachment or estrangement from others.  The Veteran engaged in irritable behavior and angry outbursts (with little or no provocation) typically expressed as verbal or physical aggression toward people or objects.  There also were symptoms of hypervigilance, exaggerated startle response, and sleep disturbance.  

During the examination, the Veteran was cooperative but anxious.  His speech tone and rate were within the normal range.  His thought process was logical and goal oriented.  His memory and concentration seemed to be intact.  He denied experiencing any suicidal/homicidal thoughts or plans.  There were no indications of hallucinations or delusions.  He last had a panic attack December 2013.  The Veteran was capable of managing his financial affairs.  In the examiner's opinion these PTSD symptoms caused clinically significant distress or impairment in social, occupational, or other important areas of functioning.  

That same month, the Veteran had counseling for vocational benefits with the vocational counselor noting the Veteran's treating mental health provider that the Veteran was stable and capable of working in his chosen field.  In addition, the Veteran was capable of working alone, able to direct or plan or control others, could express personal feelings, deal with and influence people, make judgments, perform repetitive work or perform effectively under objective stressors.  He also could attain set limits, tolerances, and standards and work under specific instruction or perform a variety of duties.  The Veteran may have difficulty with long-term relationships but could tolerate a routine change in workplace and could concentrate and stay on task.  The Veteran was reported to have some difficulty working at a specified pace such as a manufacturing machine operation. 

In February 2015, the Veteran shared that he has been experiencing irritability and described typically remaining irritated for long periods of time.  Poor sleep was a likely contributor to irritability.  Throughout the session, the Veteran became immersed in details, typically of situations in which he feels treated unfairly.  He had good eye contact and speech within normal limits of rate, rhythm, and volume.  The Veteran had a full-range affect but displayed mild psychomotor agitation that is typical for him.  The Veteran maintained continued coherent thought processes with some tangential/circumstantial thought processes, although overall, he was goal-oriented.  There was no suicidal/homicidal ideation, planning, or intent.

In March 2015, the Veteran reported being disappointed with the VA services he is receiving.  His speech was normal and he had a euthymic mood and full range affect.  His thought process was linear and goal directed and he had a relevant thought process.  There were no suicidal or homicidal thought process and he had fair impulse control.  That same month, his mental health provider noted the Veteran identified the main trigger to be correspondence/details regarding legal issues.  The Veteran provided as an example a recent incident wherein he received correspondence that triggered disappointment/irritation/anger, leading him to kick through a door in his home.

In September 2015, the Veteran reported his wife having orthopedic issues and a lot of his time was spent in getting her to her appointments.  He was cooperative.  Speech was spontaneous, normal in rate, volume and tone.  He had a depressed mood with a full range of affect.  There were no perceptual disturbances or hallucinations.  He had organized and coherent thought process with logical thought content.  There was no suicidal or homicidal ideation.  His memory was intact and he was alert and fully-oriented.  The Veteran displayed fair judgment, insightful insight, and good impulse control.  

In January 2016, once again the Veteran reported feeling stressed and irritable lately and reviewed longstanding difficulties interacting with the VA system; the Veteran was not amenable to redirection but remained stuck on this subject, which the Veteran recognized.   

In May 2016, the Veteran reported what is going on in his life including his wife's health, his fight with VA, and the idea of becoming a chaplain to help fellow Veterans with counseling.  He was cooperative.  He had good eye contact, spontaneous speech, euthymic mood, and a full range of affect.  There were no signs of delusions or hallucinations.  The Veteran had an organized and coherent thought process and relevant thought contact.  His judgment was fair and he was insightful and had better impulse control.  There were no suicidal thoughts. 

In June 2016, the Veteran was afforded a VA examination and diagnosed with PTSD with panic attacks and dissociative symptoms (depersonalization).  During the examination, the Veteran immediately began complaining about the idiots at VA and was restless exhibiting exaggerated gestures throughout the examination.  He had fair insight and grossly intact memory.  The Veteran was precise about dates.  His thought process was goal-directed and logical although it was generally highly tangential, obsessively looping through his extreme dissatisfaction with VA.  He had an irritable and depressed mood with a labile affect.  The VA examiner reported the Veteran frequently exhibited inappropriate affect with tirades such as throwing his papers and cellphone down.  He denied suicidal ideation but implied passive homicidal ideation at certain VA decision makers.  The Veteran stated someone needs to do something to them but then immediately referred to that as poor judgment.  

In the VA examiner's opinion, the Veteran's very poor anger management, impulse control, and emotion regulation was striking.  The Veteran also had a heighted state of irritability, tangential speech, suspiciousness, obsessive thinking and rationalization, and combined with intrusive, very distressing memories, and physiological reactions, indicated the Veteran had pronounced impairments in occupational activities.  In the examiner's opinion, the Veteran's PTSD symptoms caused occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.

As result of this VA examination, the RO issued a December 2016 rating decision which now rated the Veteran's PTSD as 100 percent disabling.    

After a review of the evidence, the Board finds the most severe PTSD symptom is the Veteran's anger problems, which indicates impaired judgment and has adversely affected relationships outside of his immediate family.  This severely affected his occupational functioning.  At all relevant times, the Veteran's anger problems are more severe than the level of severity contemplated by a 50 percent and certainly a 30 percent rating.  Instead, the Veteran's anger and irritability presents a disability picture as severe as the picture contemplated by the criteria for a 70 percent rating.  The criteria for the 70 percent rating refer to anger rising to the level of periods of violence.  There is no evidence to suggest the Veteran is physically violent to others but he has become physically violent with objects.  Nevertheless, in reviewing not just the medical evidence but all of the Veteran's dealings with VA, the Veteran's patience and tolerance levels for mistakes, perceived or real, and delays are extremely low to almost being non-existent.  In such instances, the Veteran's anger manifests itself in lengthy and aggressive written communications that could be described as verbal aggression.  This also reflects difficulty in adapting to stressful circumstances, which is demonstrative of a 70 percent disability rating.  38 C.F.R. § 4.130.   

There is nothing in the record to suggest that the Veteran can use or is willing to use coping strategies equivalent to strategies that may be used in a person-to-person situation such as walking away or staying away from places or situations that he knows might get him into trouble.  Someone who is able to use such strategies demonstrates evidence of intact impulse control and an ability to use judgment to walk away rather than continue an argument or confrontation.  The severity of anger issues in the 50 percent criteria (or at a lower rating) means a veteran often deals with his anger at the work place in an appropriate and relatively effective manner.  It may result in reduced reliability and productivity but would not result in termination of employment or discipline/reprimands from his employer.

On the other hand, with this Veteran, PTSD anger resulted in frequent impaired impulse control, impaired judgment, and difficulty in adapting to stress.  His symptoms of anger or irritability apparently resulted in a deficiency that cost him his job.  The Veteran's frequency of anger appears to be near continuous the same way the 70 percent criteria mentions near continuous panic or depression affecting one's ability to function.  Id.  The Veteran has additional PTSD symptoms such as sleep disturbance, hypervigilance, anxiety, and avoidance, although these symptoms are of a lesser severity.  Nevertheless, the Board finds that the Veteran's anger and low tolerance levels and the other symptoms and their level of severity more closely approximate the severity of criteria for a 70 percent rating. 

The Veteran, however, is not entitled to a 100 percent rating for his PTSD before June 2016.  A 70 percent rating requires a severity of symptoms that rise to a level that inhibits or prevents everyday occupational and social functioning when the symptoms are near continuous (such as near continuous depression or panic attacks more than once a week), interfere with communication, or present the possibility of harm to the Veteran or others (suicidal ideation or impaired impulse control).  A 100 percent rating requires symptoms presenting a higher level of severity such as delusions or gross thought impairment.  These are symptoms that results in not only near continuous symptomatology but also evidence of complete or near complete inability to function in everyday life or interact with others, i.e., interpersonal reactions and communications.

The Board considers it significant that the Veteran's activities such as his attempts to receive certification in energy and environmental consulting for building management establish he has the interest, desire, and some coping skills to successfully maintain employment.  Unfortunately, it appears the Veteran's physical disabilities ultimately prevented him from continuing this path of employment.  As noted, when he was a building manager, the Veteran used employment to lessen or prevent symptoms and there is no evidence to suggest that this is no longer the case.  While the Veteran has impaired thinking/ anger, he has not displayed gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, disorientation to time and place, or memory impairment severe enough that he cannot remember the names of close relatives, or his own occupation, or name.  There is no indication he cannot perform activities of daily living.  In the Board's view, the level of severity of aggressive behavior exhibited by the Veteran is already incorporated in the 70 percent rating.  The 100 percent rating requires aggression or violence towards others requiring a frequency of persistent danger of hurting himself or others.  While he has expressed anger towards others, he has not engaged in behavior that indicates he is a persistent danger to those people or himself.  

It is apparent that the Veteran's symptoms, such as his sleep difficulty, anxiety, depression, social isolation, hypervigilance, and even anger/irritability, have not essentially totally impaired his social and occupational functioning.  The Veteran has been married for over 40 years and has good relationship with his children and grandchildren. In these circumstances, therefore, the Board finds that a 100 percent evaluation is not warranted for the service-connected PTSD before June 2016.  

The Board recognizes that the evidence supporting the Veteran's claim for a higher rating for PTSD includes his own statements and extensive arguments and the statements of friends, family, and former co-workers regarding PTSD severity being worse than currently evaluated.  In evaluating a claim for an increased schedular disability rating, however, VA must consider the factors as enumerated in the rating criteria discussed above, which in part involves the examination of clinical data gathered by competent medical professionals.  Massey v. Brown, 7 Vet. App. 204, 208 (1994).  The Board is not free to ignore VA's duly promulgated regulations, which include the Rating Schedule.  Franklin v. Brown, 5 Vet. App. 190, 193 (1993).  The medical findings (as provided in the examination reports and the clinical records) directly address the criteria under which this disability is evaluated and show a disability picture less than total.  The objective medical evidence of record is of greater probative value as to the Veteran's level of impairment than his assertions.  In any event, the level of impairment described by the Veteran and other lay persons does not rise to that of total occupational and social impairment.  Importantly, the Veteran has indicated he has intact social relationships with his family.

It also appears that the Veteran is arguing for an increased rating for the severity of symptoms and their effect upon his life for the years before he was diagnosed with PTSD and filed his claim.  The Board notes that the Veteran has pointed to his statements and those of friends, family, and former co-workers regarding the PTSD symptoms and their severity, especially anger and fatigue after loss of sleep before service connection was granted.  The claim now before the Board is the initial rating assigned to the disability since the effective date of service connection.  The primary concern in a claim for an increased evaluation for service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports (or lay observations) precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Overall, the evidence in this case shows occupational and social impairment with deficiencies in most areas since the date of service connection.   

TDIU prior to June 12, 2016

The Veteran asserts that he cannot work due to his service-connected PTSD.  He has received a 100 percent rating since June 12, 2016, but even before then, the Veteran asserted his PTSD symptoms prevented him from obtaining and maintaining gainful employment.  

For the period before June 2016, the Veteran is service connected for PTSD, currently evaluated at 70 percent; as well as diabetes mellitus and bilateral hearing loss.

A Veteran may be awarded TDIU upon a showing that he is unable to secure or follow a substantially gainful occupation, consistent with his education and occupational experience, due solely to impairment resulting from his service-connected disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  A total disability rating may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).

As discussed above, the Veteran is eligible for consideration of TDIU on a schedular basis.  See 38 C.F.R. § 4.16(a).

Entitlement to TDIU requires the presence of impairment so severe that the average person could not follow a substantially gainful occupation.  In reaching such a determination, the central inquiry is whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  For the Veteran to prevail on the claim for TDIU, nonservice-connected disabilities may not be considered. 

The sole fact that a Veteran is unemployed or has difficulty obtaining employment is not enough.  The ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

Consideration may be given to a Veteran's level of education, special training, and previous work experience in arriving at a conclusion but not to his age or the impairment caused by any non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The Board finds that the evidence supports granting the Veteran's TDIU claim for the period before June 12, 2016. 

As discussed above, the Veteran suffers from PTSD.  His symptoms affect functioning and result in various symptoms, but in particular, anger and irritability.  It is quite apparent that the Veteran has trouble dealing with others.  Although he has specialized knowledge and skills in real estate management that was quite valuable to potential employers, his inability to get along with tenants, co-workers, and vendors caused him to leave his employment and he was unable to work with other employers because, as the Veteran's son puts it, he burned too many bridges.  His anger problems have even interfered with his attempts to obtain the education and certification to work in a related field of energy and environmental consulting.  Thus, his mental health disability limits him because the Veteran's irritability and quick temper have severely affected his occupational functioning.  In addition, the Veteran's hearing loss has resulted not only in communication difficulties, but it has been observed that it causes him to speak in a loud voice causing others to become even more intimidated of him.  Thus, the Veteran would require a position where he had extreme limited exposure with the public and limited interactions with co-workers and supervisors.  

While the Veteran's diabetes mellitus has been well controlled, he requires a restricted diet and, for part of the appeal period, daily injections of medication.  

The Board finds that the combined physical and mental limitations placed upon any employment situation make it difficult, if not impossible, for the Veteran to secure and maintain a substantially gainful position.

The central inquiry in determining whether a Veteran is entitled to a TDIU is whether service-connected disabilities alone are of sufficient severity to produce unemployability.  See Hatlestad, supra.  Here, the evidence is that the disabilities are of sufficient severity to render the Veteran practically unemployable.  The Board therefore finds he is unable to secure and maintain substantially gainful employment solely as a result of his service-connected disabilities.  Entitlement to TDIU is warranted.

The Board concludes that neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-370 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

Entitlement to a 70 percent rating, but no higher, for PTSD is granted effective May 3, 2011 to June 12, 2016, subject to the laws and regulations governing the payment of monetary awards.

Entitlement to TDIU is granted effective May 3, 2011, subject to the laws and regulations governing the payment of monetary benefits.




____________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


